                             UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF OREGON
DAVID W. HERCHER                       1001 S.W. FIFTH AVENUE, # 700                   COLLIN M. COLE
  BANKRUPTCY JUDGE                       PORTLAND, OREGON 97204                            LAW CLERK
                                               (503) 326-1538                         DORIA D. ARNTSEN
                                                                                       JUDICIAL ASSISTANT


                                           November 1, 2018

    Troy Sexton
    Via ECF only

    Subject:    17-30204-dwh13
                William John Romaine

    Mr. Sexton:

            I write regarding your Application by Debtor’s Attorney for Supplemental
    Compensation; and Order and Notice Thereon [43]. The second entry from the top of the
    itemization attached to the application reads “Prepare motion to allow late claim (No Charge),”
    but the application shows a charge for that entry of $157.50. The later $220.50 reduction for
    nonbillable entries matches the amount of a different time entry for $220.50, but not the $157.50
    entry.

           As I noted in the signing language on the application, a hearing has been set on the
    application. If there is no timely objection—and if you consent to my reduction of the application
    amount by $157.50—you may so inform my courtroom deputy and lodge an order reflecting that
    reduction, and I will terminate the hearing. If you wish to contest the reduction, please be
    prepared to address it at the hearing.

                                                     Sincerely,



                                                     DAVID W. HERCHER
                                                     Bankruptcy Judge




                         Case 17-30204-dwh13          Doc 44      Filed 11/01/18
